Notice having been given Eaton, after the announcement of the previous opinion in this case at the June term, 1896 (68 N.H. 544), he appeared at the trial term, April, 1897, and assented to the facts previously reported, but offered no evidence. As no claim was made of fraud or mistake in the original entry of judgment in Eaton's favor in his suit against Clarence E. Hill, the question of law which it was suggested might be presented was not considered, and the views expressed in the opinion heretofore announced were affirmed. It now appearing as a fact that Nancy M. Hill did not join in the covenants sued upon, judgment was ordered for her and for the plaintiff, against Winthrop Y. Hill only, for one dollar damages.
Case discharged.